The appeal is from a conviction for receiving and concealing stolen property with a sentence of two years in the penitentiary.
The facts of this case were fully stated in a former appeal, opinion reported in 140 Tex.Crim. R.; 143 S.W.2d 942, and will not be again given. It was there held that Rountree was an accomplice and wrongfully prosecuted as a principal. This holding is adhered to.
The indictment contains three counts, one of which is that for which he was convicted. Inasmuch as he was an accomplice, he could, under the facts of this case, be prosecuted either as *Page 577 
such or for receiving and concealing stolen property. If he had been a principal, the rule would be different. This question is considered and it is so held in Gammel v. State,62 S.W.2d 139, and Petty v. State, 82 S.W.2d 965, to which we here refer for further discussion of the law.
Other questions raised are without merit.
The judgment of the trial court is affirmed.
                    ON MOTION FOR REHEARING.